CONCURRING OPINION
Donlon, Judge:
I concur with Judge Richardson that the judgment of the trial judge should be affirmed. That judgment was that export value is the basis of appraisement of the instant merchandise, and that the appraised value is the export value. However, I have reached this decision for reasons different from those expounded in my colleague’s opinion, and I deem it advisable to state my reasons.
I find no issue before us that is justiciable in an appeal to reappraisement. There is no issue as to the basis of appraisement, conceded to be export value. The merchandise was exported from France, and there appears to be neither argument nor ground for argument that appraisement should not be in the currency of the country of export. Appraisement was in French francs.
What plaintiff’s appeal to reappraisement appears to challenge is the advisory recommendation of the appraiser, made to the collector, with respect to the rate of exchange appropriate for conversion of the French franc valuation into dollars, when the collector liquidated the entry. This the collector has not yet done.
The appraiser is required to include in his report to the collector “an advisory statement of his views as to what type of certified rate ... is applicable to the merchandise involved” whenever the Federal Reserve bank has certified multiple rates of exchange for the currency in which appraisement is made. (Oust. Reg., sec. 16.4(2).) As of the date of exportation of this merchandise from France, there were two rates of exchange for French francs that had been certified by the Federal Reserve bank. The appraiser advisorily recommended to the collector which one of these two rates was the rate appropriate for use by the collector in liquidating the merchandise.
It requires no citation of authority for the proposition that appeal to reappraisement does not lie from any of the .appraiser’s advisory recommendations to the collector. Moreover, such recommendations are not subject to protest'as such. The decision of the collector (whether in accordance with the appraiser’s recommendation, or to the contrary) may, of course, be protested.
I do not agree that Collin & Gissel v. United States, 71 Treas. Dec. 1227, Reap. Dec. 4004, is authority for the appraiser to convert foreign currency in this case, or for appellant (plaintiff below) to raise the issue of currency rate in reappraisement. Indeed, it seems clear *618that the appraiser has not converted currency in this case, as appel-lee’s brief correctly points out.
In Collin & Cissel, the merchandise was imported from Germany. The obligation of the appraiser is to appraise in the currency in which the merchandise is usually bought and sold. In that case, it was German currency. The importer entered the merchandise at a value expressed in United States dollars. The appraiser, therefore, had to use some rate of exchange to change the entered value into German reichsmarks. This he did.
The court found that what the appraiser did in ascertaining or estimating the value of the merchandise, was properly subject to review on appeal to reappraisement, including currency conversion from dollars into reichsmarks.
As Judge Richardson aptly points out in his opinion, appellant’s quarrel with the appraisement is that the appraiser should have valued the merchandise by using a certain exchange, the use of which would have reduced the dollar value of the merchandise from $363 to $302.
Here, there was no conversion of French francs by the appraiser. There was no need for it. Entry was in French francs. That was the currency in which the merchandise was usually bought and sold for export to the United States.
In Collin db Cissel, supra, at page 1228, the difference in the duties of the appraiser and the collector, with respect to currency conversion, was stated by the court:
No statutory provision or regulation Iras been cited which forbids the appraiser to appraise merchandise in the currency of the country of exportation. It is the duty of the appraiser to return the foreign or export value, whichever is the higher, and if the dollar prices on the invoice do not correctly represent the prices at which the goods are freely offered for sale to all purchasers in the country of exportation, either because of an agreed rate of exchange, or for any other reason, it is the duty of the appraiser to disregard the invoice prices. Section 500(a) (1) of the Tariff Act of 1930 provides that it is the duty of the appraiser to—
appraise the merchandise in the unit of quantity in which the merchandise is usually bought and sold by ascertaining or estimating the value thereof by all reasonable ways and means in his power, any statement of cost * * * in any invoice * * * to the contrary notwithstanding.
Where imported merchandise is appraised in foreign currency, it is the duty of the collector, for the purpose of assessing customs duties, to convert the value into currency of the United States in the manner provided in section 522 of the Tariff Act of 1930. See Cablat v. United States, 11 Ct. Cust. Appls. 304, T.D. 39127, and United States v. Serselibach, 15 Ct. Cust. Appls. 44, T.D. 42139. Such action by the collector does not become necessary, however, until after final appraisement, and then only when the dutiable value before him is in foreign currency. The rule that the collector shall convert the currency in such cases does not operate as a limitation to the power of the appraiser to ascertain and estimate the statutory foreign or export value of the goods by “all reasonable ways and means”. For reasons why in some instances it is *619necessary that merchandise he appraised in foreign currency rather than United States dollars, see Giovanni Ascione v. United States, T.D. 37252, G.A. 8077. [Emphasis quoted.]
In summary, the appraiser is required to value merchandise. When, as here, the basis is export value, he may value the merchandise in the currency of the country of exportation. He did so. This called for no currency conversion, and he did not convert. An appraiser is required also to make certain advisory recommendations to the collector. In this case, the appraiser made two advisory recommendations. One was as to the tariff classification proper for assessment of duties. The other advisory recommendation by the appraiser was as to the rate of exchange proper for conversion of the French franc valuation into United States dollars for purposes of assessing duties.
Neither of these advisory recommendations is subject to review on appeal from the appraisement.
There is no fact before us, and no argument has been adduced, to show that appellant (plaintiff below) questions the export value, in French francs, as found by the appraiser. There are no proofs as to some other French franc, valuation which appellant deems proper. The stipulated record supports the French franc value which the appraiser found.
Inasmuch as the appraiser’s advisory recommendation as to currency rate is, in my opinion, not before the court in this litigation, I refrain from expressing at this time any views as to which of two exchange rates is the proper rate for the collector to use in liquidating the merchandise.
For reasons stated, I affirm the judgment below, but not the findings.